DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 7/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Allowable Subject Matter
Claim 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,9 and 17 The closest found prior art are MacFarlane (US 5801666 A, Yukich et al (US 20090303313  A1) and DiVerdi et al (Stephen DiVerdi, Ismo Rakkolainen, Tobias Höllerer, Alex Olwal, "A novel walk-through 3D display," Proc. SPIE 6055, Stereoscopic Displays and Virtual Reality Systems XIII, 605519 (30 January 2006)). 

MacFarlane discloses three-dimensional array of elements and a three-dimensional monitor system that produces three-dimensional visible images (col 2, lines 15-20). MacFarlane discloses three-dimensional stack of voxel pixels to create voxel array, with multiple voxel array stacked together (col 4, lines 5-15). MacFarlane discloses each voxel may be individually addressed to build a three-dimensional pattern (col 4, lines 20-25). 

Yukich discloses method and system for generating and displaying a three-dimensional image viewable from different angles ([0018]). Yukich discloses three-dimensional object can be created from animation taken from various angles ([0036]). 

DiVerdi discloses walk-through 3D display to create wall sized display and engage in 3D visuals (Abstract). DiVerdi discloses using fog to allow projection of interactive content such as images, videos or animations to appear floating in space (Section 3). DiVerdi discloses simultaneously project different images on two sides to create coordinated view of a 3D object (Section 4). 

Neither MacFarlane, Yukich nor DiVerdi,, alone or in combination, teach the claim limitation of sampling the volumetric representation of the three-dimensional animation along a plurality of depths to form a texture atlas having a plurality of slices of the volumetric representation of the three-dimensional animation along the plurality of depths. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,9 and 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	

	Conclusion
	
                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2619